Frazer, J.
Everything done by the court below was in strict accordance with the express consent of the appellant, who waived process, entered his appearance in person, and, by agreement, allowed judgment on a note and mortgage, for $1,593, to be entered against him, with a stay of execution for six months without bail. This was in October, 1866. The case is now submitted without any argument for the appellant.
If the judgment may be deemed to have been taken by confession, then, by express statute, it operates as a release of errors. If not a judgment by confession, then the agreement must be deemed a waiver of the' right to plead, and an admission of the truth of the averments of *299the complaint. 2 G~. & H., § 74, p. 100. This appeal calls for heavy damages*
J. W. Lobinsón, for appellant.
N. L. Linsday. and J. A. Lewis, for appellee.
The judgment is affirmed, with six per cent, damages and costs.